IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: L.R.J.P., A          : No. 111 EAL 2018
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: B.P., FATHER                : the Order of the Superior Court

IN THE INTEREST OF: J.M.C.P., A          : No. 112 EAL 2018
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: B.P., FATHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.